Citation Nr: 1625409	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  14-11 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to education benefits in excess of the 70 percent level under the provisions of Chapter 33, Title 38, United States Code based on active duty service after September 10, 2001 (Chapter 33 or Post-9/11 GI Bill).


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps Reserves and was on active duty from June 2007 to March 2008, August 2008 to September 2008, November 2008 to December 2009, and from March 2013 to November 2013.  Further, service in the Persian Gulf is evidenced in the record.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2014 decision by the Education Center located at the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted Chapter 33 education benefits payable at the 70 percent rate.

The record reflects the Veteran had requested a Board hearing in conjunction with his appeal, and such a hearing was scheduled for June 2014.  However, the record reflects the Veteran failed to report for this scheduled hearing, and no good cause has been shown for this failure.  Therefore, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702, 20.704 (2015).

In September 2015, the Board remanded this case for additional development.  The case has now been returned for further appellate consideration.


FINDINGS OF FACT

1.  The record reflects Veteran's aggregate length of qualifying active duty service after September 10, 2001 for purposes of educational assistance benefits under Chapter 33 (Post-9/11 GI Bill) was at least 18 months but less than 24 months.

2.  The record does not reflect the Veteran was discharged from a period of qualifying service due to service-connected disability.


CONCLUSION OF LAW

The criteria for education benefits in excess of the 70 percent level under Chapter 33 (Post-9/11 GI Bill) are not met.  38 U.S.C.A. §§ 3301, 3311, 3313 (West. 2014); 38 C.F.R. §§ 21.9505, 21.9640 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veteran's basic eligibility for Chapter 33 (Post-9/11 GI Bill) education benefits is not in dispute.  Rather, the dispute in this case is the percentage rate he is entitled to for such benefits.  

The amount of educational assistance payable under 38 U.S.C.A. Chapter 33 is calculated in accordance with a table measuring the aggregate length of creditable active duty service after September 10, 2001.  38 U.S.C.A. §§ 3311(b)(3), 3313; 38 C.F.R. § 21.9640.  The percentage of maximum amounts payable is 40 percent with at least 90 days, but less than 6 months, of creditable active duty service (i.e., 90-179 days); 50 percent with at least 6 months, but less than 12 months, of creditable active duty service (i.e., 180-364 days); 60 percent with at least 12 months, but less than 18 months, of creditable active duty service (i.e., 365-544 days); 70 percent with at least 18 months, but less than 24 months, of creditable active duty service (i.e., 545-729 days); 80 percent with at least 24 months, but less than 30 months, of creditable active duty service (i.e., 730-909 days); 90 percent with at least 30 months, but less than 36 months, of creditable active duty service (i.e., 910-1094 days); and 100 percent with at least 36 months of creditable active duty service (i.e., 1095 days or more) or with at least 30 continuous days of creditable active duty service and a discharge due to a service-connected disability.  38 C.F.R. § 21.9640(a).  For the 40 percent, 50 percent, 60 percent, and 70 percent creditable active duty service calculations, entry level and skill training is excluded.  Id. at Note 1.  For the 80 percent, 90 percent, and 100 percent creditable active duty service calculations, entry level and skill training is included.  Id. at Note 2.  If the creditable active duty service criteria are met for both the 70 percent and 80 percent criteria, the maximum percentage of 70 must be applied.  Id. at Note 3. 

Active duty means full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C.A. §§ 688, 12301(a), 12301(d), 12301(g), 12302, or 12304.  38 C.F.R. § 21.9640.  Active duty does not include: 

(1) Full-time National Guard Duty performed under 32 U.S.C. orders; (2) Any period during which the individual-(i) Was assigned full-time by the Armed Forces to a civilian institution to pursue a program of education that was substantially the same as programs of education offered to civilians; (ii) Served as a cadet or midshipmen at one of the service academies; or (iii) Served under the provisions of 10 U.S.C. § 12103(d) pursuant to an enlistment in the Army National Guard, Air National Guard, Army Reserve, Naval Reserve, Air Force Reserve, Marine Corps Reserve, or Coast Guard Reserve; (3) A period of service-(i) Required by an officer pursuant to an agreement under 10 U.S.C. § 2107(b); (ii) Required by an officer pursuant to an agreement under 10 U.S.C. §§ 4348 , 6959, or 9348; (iii) That was terminated because the individual is considered a minor by the Armed Forces, was erroneously enlisted, or received a defective enlistment agreement; or (iv) Counted for purposes of repayment of an education loan under 10 U.S.C. Chapter 109; or (4) A period of Selected Reserve service used to establish eligibility under 38 U.S.C. Chapter 30 or 10 U.S.C. Chapter 1606 or 1607. 

38 C.F.R. § 21.9505. 

In this case, the Veteran contends, in essence, that the time he spent in Marine Officer Candidate School (OCS) training and subsequent Marine Corps training at The Basic School (TBS) should be considered active duty time for purposes of the act and entitle him to a higher percentage rate of benefits.  

In September 2015 the Board found the record was unclear whether all of the Veteran's schools, reserve duties, and training were included in the DD Forms 214, reporting the Veteran's active service time.  Therefore, the Board remanded this case for clarification of the matter.  The record reflects that additional personnel records were requested, and that an audit was done regarding the Veteran's active duty service time.  Among other things, the record reflects an additional period of active duty for purposes of this case was found for the period from August 2008 to September 2008. 

The Board notes there is a presumption of regularity that holds that government officials are presumed to have properly discharged their official duties.  Unless rebutted by clear evidence to the contrary, VA is entitled to the benefit of this presumption.  Ashley v. Derwinski, 2 Vet. App. 307 (1992).  A review of the record does not reflect the Veteran has contested the accuracy of the calculation made as to the aggregate length of his qualifying service pursuant to the Board's September 2015 remand, and which was discussed in January 2016 Supplemental Statement of the Case (SSOC).  The record does not indicate the Veteran has alleged any other procedural errors or omissions in this appeal.  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal.

In this case, the Board acknowledges that the total accumulation of active service indicated on the Veteran's various DD Form 214s, and other evidence of record, appears to be in excess of 3 years (i.e., 36 months).  The Board further notes, however, that as detailed in the January 2016 SSOC, the Marine Corps reported that the Veteran's dates of qualifying Title 10 service were from August 2008 to September 2008, November 2008 to December 2009, and March 2013 to November 2013.  In addition, it was noted that the June 2007 to August 2007 and August 2007 to March 2008 periods had been certified as for training purposes.  Based upon this information, it was calculated the Veteran had 46 days of qualifying service from August to September 2008, in addition to the previously calculated 650 days of qualifying service for the November 2008 to December 2009 and March 2013 to November 2013 periods.  This equates to a total of 696 days or less than 24 months, which is consistent with the current 70 percent rate assigned in this case. 

In short, the record reflects the Veteran had less than 24 months of qualifying service for the purposes of determining his percentage rate for Chapter 33 education benefits.  As stated above, the law mandates his entry level and skill training must be excluded from making this calculation, and was done so in this case.  The Board is sympathetic to the Veteran's position and the contentions he has advanced in support of this claim, especially as his cumulative period of active service in the Reserves as noted in the DD Form 214s are shown to be equivalent to what is otherwise necessary for higher percentage if his entry and skills training were not excluded.  However, his arguments essentially constitute a theory of equitable relief.  Although the Board is sympathetic to the claim, the Board is without authority to grant it on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Here, the law mandates VA exclude his entry and skills training for the purpose of determining his qualifying active service for Chapter 33 (Post-9/11 GI Bill) benefits.

The Board also notes that the record available for its review, to include Virtual VA/VBMS, reflects the Veteran has no service connected disabilities.  As such, he was clearly not discharged from service due to a service-connected disability.  

In view of the foregoing, the Board must find the Veteran has no legal entitlement to Chapter 33 (Post-9/11 GI Bill) education benefits in excess of the 70 percent level.  Where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The benefit sought on appeal is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


